DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 11, 2020, March 2, 2020, June 5, 2020 and May 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (7410535).

In reference to claim 1, Song et al. disclose a vacuum cleaner (200) comprising: a fluid flow path extending from a dirty air inlet (at F of element [210], see Figure 1) to a clean air outlet (at F5, see Figure 3), a main body (250) including a handle (230), a fluid flow motor (M) positioned in the fluid flow path (Figure 3), a dirt collection region (315), a cyclone chamber (311) in the fluid flow path (Figure 3), the cyclone chamber including a first end wall (350, Figure 2), a second end wall (Figure 330, Figure 2) and a sidewall (see figure below) extending along a cyclone axis (see dotted line in the figure below), a “lying near or close” to the second end wall thereby meeting the definition of the term “adjacent” according to www.dictionary.com) the second end wall (330), wherein the duct widens (see second figure below) between the upstream wall and the downstream flow-diverting wall in a downstream direction (along the direction F3 in Figure 3) away from the cyclone dirt outlet (see figure below).
[AltContent: textbox (Duct)][AltContent: arrow][AltContent: textbox (Upstream wall)][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: ][AltContent: connector][AltContent: textbox (Cyclone dirt outlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downstream wall)][AltContent: connector]
    PNG
    media_image1.png
    661
    468
    media_image1.png
    Greyscale



[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    298
    655
    media_image2.png
    Greyscale

[AltContent: textbox (Duct widening from right arrow to the left arrow)]


In reference to claims 2 and 13, Song et al. show that the duct is arranged in a radial direction (along F3) from the cyclone axis (Figure 3). 

In reference to claims 3 and 15, Song et al. show that a radial line (see figure below) in the radial direction passes through the duct without intersecting the upstream wall or the downstream flow-diverting wall (see figure below). 




[AltContent: textbox (Portion of upstream wall moving away from the radial line)]

[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    298
    655
    media_image2.png
    Greyscale

[AltContent: textbox (Radial line)]
[AltContent: textbox (Portion of downstream wall moving away from the radial line)]


In reference to claims 4 and 16, Song et al. show that the upstream wall and the downstream flow-diverting wall each moves away (at least in portions thereof) from the radial line in the downstream direction (see figure above). 

In reference to claim 5, Song et al. show that the upstream wall is not tangentially (note; the term “tangent” according to www.dictionary.com is defined as being; “touching at a single point…in relation to a curve”) aligned relative to the cyclone sidewall because the upstream wall contacts multiple points (see dotted lines in the figure below) in relation to a curve of the sidewall (see definition of the term “tangent” above and see figure below). 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    298
    655
    media_image2.png
    Greyscale

[AltContent: textbox (Alignment of Upstream wall extending along this line which passes through multiple points of the curve of the cyclone sidewall)][AltContent: ]
[AltContent: textbox (Multiple points of contact)]


In reference to claim 12, Song et al. disclose a vacuum cleaner (200) comprising: a fluid flow path extending from a dirty air inlet (at F of element [210], see Figure 1) to a clean air outlet (at F5, see Figure 3), a main body (250) including a handle (230), a fluid flow motor (M) positioned in the fluid flow path (Figure 3), a dirt collection region (315), a cyclone chamber (311) in the fluid flow path (Figure 3), the cyclone chamber including a first end wall (350, Figure 2), a second end wall (Figure 330, Figure 2) and a sidewall (see figure previously shown above with respect to claim 1) extending along a cyclone axis (see dotted line in the figure previously shown above with respect to claim 1), a cyclone dirt outlet (see figure previously shown above with respect to claim 1) formed in the sidewall, a cyclone dirty fluid inlet (At 313a, Figure 3), and a cyclone clean fluid “lying near or close” to the second end wall thereby meeting the definition of the term “adjacent” according to www.dictionary.com), wherein the upstream wall is not tangentially aligned relative to the sidewall because the upstream wall contacts multiple points (see dotted lines in the figure on page 8 above) in relation to a curve of the sidewall (see definition of the term “tangent” as previously defined above).

In reference to claim 14, Song et al. show that the duct widens between the upstream wall and the downstream flow-diverting wall in a downstream direction away from the cyclone dirt outlet (see figure on page 6 above). 
Allowable Subject Matter
Claims 6-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Der Kooi et al. (2014/0373307) discloses a vacuum cleaner having a radially extending duct (40) that extends between a cyclone chamber (10) and a dirt collection chamber (50, Figures 1-6), wherein an upstream wall (not labeled but formed as the lower wall of duct [40] opposite to wall [43], as shown in Figure 3) is not tangentially aligned relative to the sidewall because it passes through opposing ends (i.e. a left end and a right end) of the cyclone (see Figures 3 and 4). Smith (2013/0091810) discloses a vacuum cleaner having a duct (490) that extends between a cyclone chamber (484) and a dirt collection chamber (530, Figure 28) and wherein the upstream wall is not tangentially aligned relative to the sidewall (Paragraph 164 and Figures 27 and 28). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723